The decree appealed from required the defendants to interplead respecting a sum of money which the complainant prayed leave to pay into court and in which it claimed no interest. An examination satisfies us that the proofs exhibit sufficient facts to justify the intervention of the court of chancery to compel the defendants to thus interplead.
Of the three parties defendant but one appeals, seeking, no doubt, to enforce its claim, if any claim exists, directly against the building association. This claim the building association is ready to pay over were it not for other claimants on the same fund. Obviously the building association, making no claim of its own, should not be subjected to this proceeding provided of course that the essential requisites of an interpleader are disclosed. These requisites we think clearly appear and the decree appealed from is affirmed. *Page 359
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, RAFFERTY, JJ. 11.
For reversal — None.